Title: From George Washington to Robert Lewis, 27 July 1795
From: Washington, George
To: Lewis, Robert


          
            Dear Sir
            Mount Vernon 27th July 1795
          
          Not having heard from you for sometime, I am desirous of knowing whether you have purchased any of my Berkeley, or Frederick Leases? and if not, whether the prospect of doing it is so favorable as to amount almost to a certainty of accomplishing the measure? If neither, I desire you would give up the idea of purchasing, and let me have the money you have collected; with the names of the persons from whom it has been received; as I am in want, and have only deprived myself of the use of it from the hope of its laying the foundation of a better annuity; which my heavy expenditures very much need.
          Unless business should require my attendance at the seat of government sooner, it is probable I shall remain at this place until the end of September. With great esteem & regard, and best wishes to Mrs Lewis in which your aunt &ca unite, I remain— Your Affecte Uncle
          
            Go: Washington
          
        